Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a non-Final office action on merit.  Claims 1-20, after amendment, are presently pending and have been considered below.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/12/2019, 5/5/2021, and 1/31/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-5, 8-12, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0250113 A1 Miyata et al. (hereinafter Miyata) in view of US 2010/0250136 A1, Chen et al. (hereinafter Chen).


As to claim 1, Miyata discloses a computer-implemented method for determining a location of a vehicle, the method comprising: 
initializing a determination of a location of a vehicle at a start of a session based on global positioning system (GPS) data of a client device within the vehicle (Figs 2, 6, GPS determining a location of a vehicle; pars 0006, 0032, 0035, 0064); 

determining a geographical area corresponding to the received rendering using the GPS data and data obtained from a sensor within the vehicle (Figs 4-5; pars 0006-0008, 0010, 0032-0033, navigation apparatus to determine geographic areas using GPS and map from search program); 
determining a subset of renderings corresponding to locations within the geographical area, the subset of renderings included in a database of renderings for a plurality of geographical areas, each entry in the database including a respective rendering and a respective associated location (Figs 2-3, 8; pars 0032-0035, map data stored in the storage unit (e.g. database) includes road data, pieces of buildings, travel route, etc. corresponding to location identified by GPS indicating current position of the vehicle (e.g. subset of renderings corresponding to locations within geographical area, note the map image being generated from the map data to be displayed in the display unit; also see pars 0065-0066);
comparing the received rendering to the subset of renderings in the database (Figs 2-3; pars 0032-0033, 0043, 0051-0052, 0054, 0105, 0107-0109, 0118-0120, compare GPS and search program map, overlaying display from route guidance and image to compare); 
determining from the comparing whether the received rendering matches a respective rendering included in the subset of renderings (Fig 3; pars 0051-0052, 0054, 0105, 0107-0109, 0118-0120, overlaying display from route guidance and image); and 
subset or renderings, determining that the location of the vehicle at the time subsequent to the start of the session is the respective associated location included in the respective entry (Figs 2-3, 8; pars 0005-0006, 0010, 0032-003251, route and area of destination being determined).  
Miyata does not expressly disclose the rendering of an image being captured by a camera of the client device.  Chen, in the same or similar field of endeavor, further teaches cellular phones, smart phones including a camera with the capability of taking images (photos) and the camera on the mobile computing device is used for imaging the user’s location (Figs 1-2; pars 0005-0007, 0023, 0026, 0030, 0034).
Therefore, consider Miyata and Chen’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Chen’s teachings in Miyata’s method and utilizing the image captured by a mobile device in assisting the location determination.

As to claim 2, Miyata as modified discloses the computer-implemented method of claim 1, wherein receiving the rendering of the image that was captured by the client device at the time subsequent to the start of the session comprises: retrieving a plurality of progress benchmarks (Miyata: pars 0032-0035);  determining that, at the time subsequent to the start of the session, a progress benchmark of the plurality of progress benchmarks has been reached ; and in response to determining that the progress benchmark has been reached, instructing the client device to capture the image (Miyata: pars 0032-0051).  

As to claim 3, Miyata as modified discloses the computer-implemented method of claim 2, wherein the plurality of progress benchmarks comprises at least one of a threshold period of time from either initialization or from a last capture of an image, a threshold distance from a location where either initialization or a last capture of an image occurred, or a threshold change in direction from a direction the vehicle was approaching at either initialization or at a last capture of an image (Miyata: Fig 3; pars 0007-0010, 0032, 0040, 0064, 0102).  

As to claim 4, Miyata as modified discloses the computer-implemented method of claim 1, wherein determining the geographical area comprises: determining, from the data, a distance and direction in which the vehicle has traveled since the start of the session (Miyata: Fig 3; pars 0007-0010, distance and route (e.g. direction)); and determining a scope of the geographical area based on the distance and the direction (Miyata: Fig 5; pars 0007-0010).  

As to claim 5, Miyata as modified discloses the computer-implemented method of claim 4, further comprising: causing a user interface of a rider client device to display the location of the vehicle (Miyata: Figs 4-5).  

As to claim 8, it recites a non-transitory CRM storing program instructions executed performing functions of claim 1. Rejection in claim 1 is incorporated herein.
As to claims 9-12, they are rejected with the same reason as set forth in claims 2-5.

As to claims 16-19, they are rejected with the same reason as set forth in claims 2-5.

Allowable Subject Matter
Claims 6-7, 13-14, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Prior art of record (Miyata and Chen) neither discloses alone nor teaches in combination functions and features recited in claim 6. Claim 13 and 20 recite similar limitation as claim 6 and claims 7 and 14 depend from claims 6 and 14.

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. Miyata teaches the map data stored in the storage unit (e.g. database) includes road data, pieces of buildings, travel route, etc. corresponding to location identified by GPS indicating current position of the vehicle which represent subset of renderings corresponding to locations within geographical area. The map data or map image generated from the map data are focus on location of the vehicle which is determined by a GPS system.  See merit rejection with additional citations above.

Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661